SILBERMAN, Judge.
In this postdissolution proceeding, Valentin Alarcon, Jr. (the Former Husband), appeals a supplemental final judgment that modifies timesharing and child support and determines entitlement to attorney’s fees in favor of Alexis E. Alarcon (the Former Wife). We affirm without discussion on the timesharing and child support. However, we dismiss the appeal as premature regarding the issue of attorney’s fees.
Because the trial court’s ruling only addressed entitlement to fees and not the amount that the Former Husband is obligated to pay, that portion of the supplemental judgment is not ripe for appeal. See Shadwick v. Shadwick, 132 So.3d 915 (Fla. 2d DCA 2014); Zuberer v. Zuberer, 28 So.3d 993, 993-94 (Fla. 2d DCA 2010). Thus, we dismiss the appeal in part as premature with respect to the attorney’s fees portion of the supplemental final judgment.
Affirmed in part and dismissed in part.
BLACK and SLEET, JJ., Concur.